Title: To Thomas Jefferson from George Washington, 4 March 1792
From: Washington, George
To: Jefferson, Thomas


          
            [S]ir
            11 Oclock—A.M. [M]arch 4th. 1792.
          
          The enclosed came by the Post yesterday.—I send it for your perusal.
          Have you had any conversation with Mr. Ellicot respecting the completion of the Survey, and lots of the Federal City?—If so, what was the result?—He ought, [if] he undertakes it, to proceed to that place immediately, so as to be there at the proposed meeting of the Commissionrs.
          The Engravers say eight weeks is the shortest time in which the Plan can be engraved—(probably they may keep it eight months). Is not this misteriously strange!—Ellicot talked of getting you to walk with him to these People.—The current in this City sets so strongly against the Federal City, that I believe nothing that can be avoided will ever be accomplished in it.—
          Are there any good Engravers in Boston? If so, would it not be well to obtain a copy (under some other pretext) and send it there, or even to London with out any one (even Ellicot’s) being appris’d of it?—Yrs. sincerely,
          
            Go: Washington
          
        